DETAILED ACTION
                                                Response to Arguments
1.	Applicant’s arguments filed on  02/18/2022 have been fully considered but they are not persuasive for the following reasons:
2.	Applicant argues that LU does not disclose “searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library; and sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device”.  However, LU discloses (on [0011], [0053]-[0054], [0063]) the feeding back response information of the voice play request by voice to the user comprises one or more of: feeding back received instruction information by voice, in response to generating the multimedia list; feeding back finding no relevant songs by voice to the user, in response to any one of: no play parameter being extracted from the play voice request; and a to-be-played song list not being generated based on the play parameters; and feeding back the multimedia requested by the user having no copyright by voice, in response to a multimedia library not having a multimedia version meeting the play parameter.
	In addition, LU discloses response information (such as “alright,” “no problem,” “OK”) of the voice play request may be fed back by voice to the user, in response to generating the multimedia list. Finding no relevant songs is fed back by voice to the user, in response to no play parameter being extracted from the play voice request; or to a to-be-played song list not being generated based on the play parameters. For example, if the play parameter in the voice play request for the user is “Eight Miles Incense of XX,” no multimedia in the multimedia library would satisfy the expression, as a result, “no relevant songs are found” is fed back. The multimedia requested by the user having no copyright is fed back by voice, in response to a multimedia library not having a multimedia version meeting the play parameter. For example, “the related song has no copyright” is fed back to the user.
Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1989).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guang  LU (US-20190147863-A1).
	As per claim 1, LU teaches “a method for processing a voice request, comprising”:
“searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library,’ ([0060]-[0064]); and 
“sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device,” ([0060]-[0064]).
	As per claim 2, LU further shows “wherein the searching for the target multimedia resource in the resource library other than the multimedia resource library comprises: searching for the target multimedia resource in the resource library other than the multimedia resource library through a webpage, and the sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device comprises: sending the link address of the found target multimedia resource and an instruction for playing the target multimedia resource through the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 3, LU further shows “wherein, before the searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library, the method further comprises: performing an intent analysis on the acquired voice request, to determine the target multimedia resource requested to be played in the voice request,” ([0010]-[0011], [0015], [0017]-[0018], [0022]). 
	As per claim 4, LU further shows “searching, in response to receiving  message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource Similar to the target multimedia resource, the message 10 being sent by the smart voice device; and sending an instruction for playing the multimedia resource similar to the target multimedia resource to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 5, LU further shows “wherein, after searching for the target multimedia resource in the webpage in response to determining that the target multimedia resource requested to be played in the voice request is not included in the preset multimedia resource library, the method further comprises: setting a value of a preset play mode parameter to a parameter value for indicating a play mode being webpage play, ([0010]-[0011], [0015], [0017]-[0018], [0022]) and
wherein the searching, in response to receiving a message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource Similar to the target multimedia resource, the message being sent by the smart voice device comprises:
setting, in response to receiving the message informing that the playing of the target multimedia resource in the webpage is completed, the value of the preset play mode parameter to a parameter value for indicating the play mode being non-webpage play, the message being sent by the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]); and 
“searching, in response to determining the value of the play mode parameter indicating a current play mode being the non-webpage play, for the multimedia resource similar to the target multimedia resource in the preset multimedia resource library,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 6, LU further shows “sending, in response to receiving a voice request for changing a play state of the target multimedia resource, an instruction for changing the play state of the target multimedia resource in the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 7, LU teaches “an apparatus for processing a voice request, comprising: at least one processor,” (figs. 1 and 5); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library,” ([0060]-[0064]); and 
“sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device,” ([0060]-[0064]). 
	As per claim 8, LU further shows “wherein the searching for the target multimedia resource in the resource library other than the multimedia resource Library comprises: 
searching for the target multimedia resource in the resource library other than the multimedia resource library through a webpage, ([0010]-[0011], [0015], [0017]-[0018], [0022]) and
the sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device comprises:
“sending the Link address of the found target multimedia resource and an instruction for playing the target multimedia resource through the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 9, LU further shows “wherein the operations further comprise: 
performing an intent analysis on the acquired voice request to determine the target multimedia resource requested to be played in the voice request, before searching for the target multimedia resource in the resource library other than the multimedia resource library in response to determining that the target multimedia resource requested to be played in the voice request is not included in the preset multimedia resource library,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 10, LU further shows “wherein the operations further comprise:
searching, in response to receiving a message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource Similar to the target multimedia resource, the message being sent by the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]); and
“sending an instruction for playing the multimedia resource Similar to the target multimedia resource to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]).
	As per claim 11, LU further shows “wherein the operations further comprise setting a value of a preset play mode parameter to a parameter value for indicating a play mode being webpage play, after searching for the target multimedia resource in the webpage in response to determining that the target multimedia resource requested to be played in the voice request is not included in the preset multimedia resource library, ([0010]-[0011], [0015], [0017]-[0018], [0022]) and 
wherein the searching, in response to receiving a message informing that playing of the target multimedia resource in the webpage is completed, for a multimedia resource similar to the target multimedia resource, the message being sent by the smart voice device comprises: 
setting, in response to receiving the message informing that the playing of the target multimedia resource in the webpage is completed, the value of the preset play mode parameter to a parameter value for indicating the play mode being non-webpage play, the message being sent by the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]); and 
“searching, in response to determining the value of the play mode parameter indicating a current play mode being the non-webpage play, for the multimedia resource Similar to the target multimedia resource in the preset multimedia resource library,” ([0010]-[0011], [0015], [0017]-[0018], [0022]). 
	As per claim 12, LU further shows “wherein the operations further comprise: sending, in response to receiving a voice request for changing a play state of the target multimedia resource, an instruction for changing the play state of 30 the target multimedia resource in the webpage to the smart voice device,” ([0010]-[0011], [0015], [0017]-[0018], [0022]). 
	As per claim 13, LU teaches “a non-transitory computer readable storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
searching, in response to determining that a target multimedia resource requested to be played in a voice request is not included in a preset multimedia resource library, for the target multimedia resource in a resource library other than the multimedia resource library,” ([0060]-[0064]); and 
“sending a link address of the found target multimedia resource and an instruction for playing the target multimedia resource to a smart voice device,” ([0060]-[0064]). 

                                                      

                                                           Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                            Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 26, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153